Exhibit 10.1

 

[GeoEye, Inc. Letterhead]

February 9, 2012

Cerberus Capital Management, L.P.

299 Park Avenue

New York, NY 10171

Gentlemen:

GeoEye, Inc. (the “Company” or “we”) understands that Cerberus Capital
Management, L.P., a Delaware limited partnership (“Cerberus”) and its Affiliates
(as defined in Rule 12b-2 promulgated by the Securities and Exchange Commission
(the “SEC”) under the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”)), including
without limitation Cerberus Satellite LLC, a Delaware limited liability company
(Cerberus and its Affiliates, collectively, the “Cerberus Parties”), desire to
increase their Beneficial Ownership of the outstanding shares of common stock,
par value $0.01, of the Company (such outstanding shares, the “Common Shares”).

The Cerberus Parties have informed the Company of their support of the Company,
its directors, its management and its direction and, accordingly, their desire
to increase their Beneficial Ownership (as defined below) in excess of the 25%
threshold set forth under the definition of “Acquiring Person” in the Rights
Agreement, dated as of June 8, 2011 and amended as of December 9, 2011, by and
between the Company and Mellon Investor Services LLC, a New Jersey limited
liability company, as Rights Agent (the “Rights Agreement”). The Board of
Directors of the Company (the “Board”) has agreed to the Company’s amendment of
the Rights Agreement to reflect (i) an increase of the 25% threshold to a 30%
threshold and (ii) certain terms described herein (the “Amended Rights
Agreement”), on the condition that Cerberus agree to the restrictions set forth
in this letter agreement (this “Letter Agreement”). As used in this Letter
Agreement, the term “Beneficially Own” means, with respect to any securities,
having “beneficial ownership” of such securities (as determined pursuant to the
Rights Agreement, whether or not the Rights Agreement is amended or remains in
effect during the Standstill Period). The terms “Beneficial Ownership” and
“Beneficial Owner” have correlative meanings.

The Company understands that, as of February 7, 2012, the Cerberus Parties
Beneficially Owned approximately 24.1% of the Common Shares, such Beneficial
Ownership including 100% of the outstanding shares of the Series A Convertible
Preferred Stock of the Company (the “Series A Shares”) on an as converted basis.



--------------------------------------------------------------------------------

1) Standstill Agreement. Cerberus agrees, for itself and the Cerberus Parties,
that, during the Standstill Period (as defined below) it will not in any manner,
directly or indirectly (unless requested by the Company):

 

  a) effect or seek (including, without limitation, entering into any
discussions, negotiations, agreements or understandings with any third person
whether publicly or otherwise) to effect, or encourage any individual,
corporation, partnership, limited liability company, association, trust and any
other entity or organization, including a government or political subdivision or
any agency or instrumentality thereof (any of the foregoing, a “Person”) to
participate in, effect or seek (whether publicly or otherwise) to effect:

 

  i) any acquisition of Beneficial Ownership by any Person of any securities,
rights or options to acquire any securities, or any assets or businesses, of the
Company or any of its subsidiaries; provided that the Cerberus Parties may
acquire Beneficial Ownership of Common Shares if upon such acquisition the
aggregate Beneficial Ownership of Common Shares, including the Series A Shares
on an as converted basis, by the Cerberus Parties would not at any time be in
excess of 29.99% of the number of Common Shares that are then outstanding,
including the Series A Shares on an as converted basis,

 

  ii) any tender offer, exchange offer, merger, acquisition or other business
combination involving the Company or any of its subsidiaries, or any similar
extraordinary transaction involving the purchase of all or substantially all of
assets of the Company;

 

  iii) any recapitalization, restructuring, liquidation or dissolution with
respect to the Company or any of its subsidiaries or any similar extraordinary
transaction involving a dividend or distribution of assets representing 25% or
more of the enterprise value of the Company; or

 

  iv) participate in any solicitation of proxies or consents to vote, or
recommendation to other holders how to vote, any voting securities of the
Company with respect to the election of directors or any other proposal to be
considered at any annual or special meetings of shareholders of the Company or
for the call of a special meeting of shareholders, or present, conduct,
participate in or engage in any proposal or other type of referendum (binding or
non-binding), including nominations for directors, for consideration at such
annual meeting or special meetings of shareholders or for the call of a special
meeting of shareholders (it being agreed, however, that nothing in this Letter
Agreement shall prevent or impair any Cerberus Party from voting its voting
securities (directly or by proxy grant), provided that the Cerberus Parties may
not vote any voting securities of the Company that in the aggregate account for
more than 19.99% of the Common Shares outstanding, assuming conversion of the
outstanding Series A Shares at the time of such vote (the “Maximum Percentage”);
provided, however, that neither the foregoing nor any other provision contained
in this Letter Agreement shall limit, restrict or impair the ability of the
Cerberus Parties to (i) make public statements (including statements
contemplated by Rule 14a-1(l)(2)(iv) under the Exchange Act), or (ii) engaging
in discussions with other stockholders (so long as the Cerberus Parties do not
seek, directly or indirectly, either on their own or no another party’s behalf,
the power to act as proxy for a security holder and do not furnish or otherwise
request, or act on behalf of a person who furnishes or requests, a form of
revocation, abstention, consent or authorization, and such discussions are in
compliance with Section 1(b) hereof with respect to any transaction that has
been publicly announced by the Company involving (A) a recapitalization of the
Company or any of its subsidiaries, (B) an acquisition, disposition or sale of
assets or a business by the Company or any of its subsidiaries or (C) a change
of control of the Company;

 

2



--------------------------------------------------------------------------------

  b) form or join in a partnership, limited partnership, syndicate or other
group, including, without limitation, a group as such term is used in
Section 13(d) of the Exchange Act, with respect to the Common Shares, or the
Series A Shares, or otherwise support or participate in any effort by a third
party, with respect to the matters set forth in Section 1(a) above, or deposit
any Common Shares, or Series A Shares, in a voting trust or subject any Common
Shares, or Series A Shares, to any voting agreement, other than in each case
solely with its Affiliates or Associates (which Affiliates and Associates the
Cerberus Parties shall cause to be subject to the same restrictions set forth
herein as if they were parties hereto) with respect to the Common Shares, or the
Series A Shares, now or hereafter owned by the Cerberus Parties or pursuant to
this Agreement;

 

  c) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board or policies of the Company, or initiate or take
any action to obtain additional representation on the Board;

 

  d) take any action which would, or would reasonably be expected to, force the
Company to make a public announcement regarding any of the types of matters set
forth in Section (1)(a), above;

 

  e) sell or dispose, in a single transaction or series of transactions, Common
Shares (or rights in respect thereof), or Series A Shares, to any other Person
or “group” if any of the Cerberus Parties know, or have good reason to know,
that such Person or “group’ holds or, after giving effect to any such sale or
disposition, would Beneficially Own in excess of 4.9% of the Common Shares
assuming conversion of the Series A Shares, unless such sale or disposition has
been approved by a majority of the members of the Board who are not Associates
or Affiliates of any of the Cerberus Parties and who have not been nominated to
serve on the Board of Directors by any of the Cerberus Parties or any of their
Affiliates, Associates or any persons with whom any of the Cerberus Parties have
formed a “group” (within the meaning of Section 13(d)(3) of the Exchange Act);

 

  f) participate in any sale process regarding the Company unless (i) such
process is initiated by the Board and (ii) such participation is on the same
terms as those set by the Board and its advisors for other bidders involved in
such sale process;

 

  g) enter into any discussions or arrangements with any third party with
respect to any of the foregoing; or

 

  h) seek or request permission to do any of the foregoing, request to amend or
waive any provision of this letter (including, without limitation, this clause
(h)), or make or seek permission to disclose publicly (in SEC filings or
otherwise) any intention, plan or arrangement that is inconsistent with the
foregoing.

Notwithstanding the foregoing, the terms of each of this Letter Agreement and
the Amended Rights Agreement shall not limit, restrict or impair the ability of
the Cerberus Parties to (i) exercise

 

3



--------------------------------------------------------------------------------

any of their rights under paragraphs (9), (10) or (11) of the Certificate of
Designations, Preferences and Rights of the Series A Shares (the “Certificate of
Designations”) or (ii) become Beneficial Owners of 30% or more of the Common
Shares that are then outstanding, including the Series A Shares on an as
converted basis, (x) as the result of an acquisition of Common Shares by the
Company which, by reducing the number of shares outstanding, increases the
proportionate number of Common Shares Beneficially Owned by the Cerberus Parties
to 30% or more of the Common Shares then outstanding or (y) pursuant to (1) a
dividend or distribution paid or made by the Company on the outstanding Common
Shares in Common Shares, (2) a right to convert or conversion into Common Shares
of outstanding Series A Shares in respect of accrued but unpaid dividends on the
Series A Shares, (3) an adjustment to the conversion price for the Series A
Shares or (4) a split or subdivision of the outstanding Common Shares; provided,
however, that the foregoing exemption shall not apply if the Cerberus Parties
shall become the Beneficial Owners of 30% or more of the Common Shares then
outstanding solely by reason of share purchases by the Company and shall, after
such share purchases by the Company, become the Beneficial Owners of additional
Common Shares (other than pursuant to (i) a dividend or distribution paid or
made by the Company on the outstanding Common Shares in Common Shares, (ii) a
right to convert or a conversion into Common Shares of outstanding Series A
Shares in respect of accrued but unpaid dividends on the Series A Shares,
(iii) an adjustment to the conversion price for the Series A Shares or (iv) a
split or subdivision of the outstanding Common Shares), unless, upon becoming
the Beneficial Owners of such additional Common Shares, the Cerberus Parties do
not Beneficially Own 30% or more of the Common Shares then outstanding.

Notwithstanding anything to the contrary herein, the terms of this Letter
Agreement shall not limit, restrict or impair the ability of the Cerberus
Parties, or any Representatives thereof, to, directly or indirectly, (i) engage
in transactions with respect to the non-convertible debt of the Company or any
of its Affiliates (whether such transaction(s) is/are in the primary or
secondary market or otherwise), (ii) take any and all other actions with respect
to the debt of the Company or any of its Affiliates, (iii) propose, commit on,
participate in and/or make a loan or other debt financing to the Company or any
of its Affiliates, (iv) propose, commit on, participate in and/or provide debt
financing to a prospective buyer regarding a transaction involving the Company
or any of its Affiliates, (v) finance a third-party’s effort to make a loan or
other debt financing to the Company or any of its Affiliates, (vi) take a
security interest in any and all assets of the Company or any of its Affiliates
as collateral security for any loan or other debt or (vii) participate in any
process approved, conducted or initiated by the Company pursuant to which any of
the businesses or assets of the Company or any of its Affiliates are proposed to
be sold or otherwise disposed of. The term “debt” as used in this paragraph
shall include, without limitation, institutional debt (bank or otherwise),
commercial paper, notes, debentures, bonds, other evidence of indebtedness, and
debt securities and debt instruments that are not convertible into equity
securities of the Company or any of its subsidiaries.

Notwithstanding anything to the contrary herein, (i) it is understood and agreed
that this Letter Agreement shall not be deemed to prohibit General Michael Carns
(or another director designated for appointment as a director of the Company
pursuant to the Certificate of Designations) from engaging in any lawful act in
his capacity as a director of the Company; and (ii) nothing in this Letter
Agreement shall restrict or otherwise impair any Cerberus Party from selling or
otherwise transferring its Common Shares, or Series A Shares, or any other
securities of the Company to any

 

4



--------------------------------------------------------------------------------

Person or from participating in any discussions to facilitate the same so long
as such Cerberus Party is not in breach of the foregoing provisions of this
Letter Agreement, including any such sale or transfer made in connection with a
tender offer, exchange offer, merger, acquisition or other business combination,
or other extraordinary transaction, involving the Company or any of its
subsidiaries.

“Standstill Period” means the period beginning on the date hereof and ending on
the earliest of: (a) the date of the final check-out of the GeoEye-2 Satellite,
following such satellite’s successful launch; (b) such time as the Cerberus
Parties cease to Beneficially Own in the aggregate at least 5% of the issued and
outstanding Common Shares of the Company, including the Series A Shares on an as
converted basis; (c) such time as the Board has publicly recommended that the
stockholders of the Company approve any sale of more than 50% of the assets of
the Company and its subsidiaries, taken as a whole; (d) such time as any Person
or group (other than the Cerberus Parties) Beneficially Owns more than 50% of
any class of outstanding equity securities of the Company; (e) such time as the
Board has publicly recommended that the stockholders of the Company approve any
merger, consolidation or other business combination involving the Company by
which the then current stockholders of the Company would own less than 50% of
the outstanding voting securities of the surviving entity, or the Board has
publicly recommended that the stockholders of the Company tender their Common
Shares in any tender or exchange offer that is conditioned on the offeror or its
Affiliates achieving at least 50.1% Beneficial Ownership of the Company’s
outstanding voting securities; (f) such time as any Person (other than a
Cerberus Party) commences (within the meaning of the Exchange Act) a tender or
exchange offer that is conditioned on the offeror or its Affiliates achieving at
least 50.1% Beneficial Ownership of the Company’s outstanding voting securities,
which offer is not withdrawn or terminated within five (5) days after it is
commenced; (g) the date on which the Company or any of its Affiliates becomes
insolvent, files for bankruptcy or reorganizes in connection with a bankruptcy
or insolvency proceeding; or (h) June 30, 2013.

 

2) Governing Law; Jurisdiction. This Letter Agreement is for the benefit of the
Company and shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed entirely
within the State of Delaware, without regard to the conflict of law provisions
thereof that would result in the application of the laws of any other
jurisdiction. Each party hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of Delaware or
in the courts of the United States of America located in the State of Delaware
for any actions, suits or proceedings arising out of or relating to this letter
agreement and the transactions contemplated hereby. Each party hereby
irrevocably and unconditionally waives any objection which it may now or
hereafter have to the laying of venue of any action, suit or proceeding arising
out of this letter agreement or the transactions contemplated hereby in the
courts of the State of Delaware or in the courts of the United States of America
located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

3)

Damages. Money damages would not be an adequate remedy for any breach of this
Letter Agreement by Cerberus. Accordingly, the Company shall be entitled to
equitable relief, including,

 

5



--------------------------------------------------------------------------------

  without limitation, injunction and specific performance, as a remedy for any
such breach. Such remedies shall not be deemed to be the exclusive remedies for
a breach of this letter agreement but shall be in addition to all other remedies
available at law or equity to the Company. Cerberus will not raise as a defense
or objection to the request or granting of such relief that any breach of this
letter agreement is or would be compensable by an award of money damages, and
Cerberus agrees to waive any requirements for the securing or posting of any
bond in connection with such remedy.

 

4) Entire Agreement; Amendment; Assignment; Binding Effect. This Letter
Agreement contains the entire agreement between the parties regarding its
subject matter and supersedes all prior agreements, arrangements, understandings
and discussions between the parties regarding such subject matter. No provision
in this letter agreement can be waived, modified or amended except by written
consent of both parties, which consent shall specifically refer to the provision
to be waived, modified or amended and shall explicitly make such waiver,
modification or amendment. Neither this Letter Agreement nor any of the rights
and/or obligations hereunder may be assigned by either party without the prior
written consent of the other party, and any attempted assignment or transfer by
any party not in accordance herewith shall be null and void. This agreement is
for the benefit of the parties and their respective successors and permitted
assigns. No failure or delay by the Company in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

5) Fiduciary Duties. Nothing in this Letter Agreement will limit any actions
that may be taken by any person acting in his or her capacity as a director of
the Company consistent with his or her fiduciary duties or as otherwise
required, after consultation with legal counsel, by applicable law or by the
rules and regulations of the SEC, the NASDAQ Stock Market or any other principal
national securities exchange on which the Common Stock is then admitted or
listed for trading.

 

6) Counterparts. This Agreement may be executed in separate counterparts and by
facsimile .pdf or other electronic transmittal method, each such counterpart
being deemed to be an original instrument, and all such counterparts will
together constitute the same agreement.

Separate Signature Pages Attached.

 

6



--------------------------------------------------------------------------------

 

Sincerely, GEOEYE, INC. By:  

/s/ William L. Warren

  Name: William L. Warren   Title: Executive Vice President, General Counsel and
Corporate Secretary

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Please indicate your agreement and acceptance of this letter agreement by
executing this letter agreement in the space provided below and returning it to
the Company.

Agreed and accepted as of

the date first written above:

 

CERBERUS CAPITAL MANAGEMENT, L.P. By:  

/s/ Robert G. Warden

  Name: Robert G. Warden   Title:   Managing Director

[Signature Page to Letter Agreement]